
	
		I
		112th CONGRESS
		1st Session
		H. R. 51
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To reduce the heat island effect and associated ground
		  level ozone pollution from Federal facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Heat Island and Smog Reduction Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)Parking lots,
			 dark-colored rooftops, and lack of tree canopy in urban areas causes the
			 heat island effect, wherein urban areas are significantly hotter
			 than surrounding rural areas due to solar heat being collected by components of
			 the built environment.
			(2)According to the
			 EPA, this heat island effect can raise afternoon-to-evening temperatures of
			 urban areas by up to 22 degrees Fahrenheit compared to surrounding rural
			 areas.
			(3)Higher air
			 temperatures in urban areas lead to higher levels of ground level ozone
			 pollution, commonly known as smog.
			(4)In hot weather,
			 each additional degree Celsius in heat causes approximately a 5-percent
			 increase in smog pollution, according to Lawrence Berkley National Laboratory
			 studies.
			(5)Negative health
			 impacts of smog include increased incidence of asthma, throat irritation,
			 scarring of lung tissue, emphysema, and premature death.
			(6)The urban heat
			 island effect increases electricity demand associated with air-conditioning;
			 conversely, heat island mitigation through increased tree canopy can reduce
			 air-conditioning costs by up to 50 percent, creating potential cost savings
			 through lower Federal energy bills.
			(7)According to the
			 Lawrence Berkley National Laboratory, the urban heat island is responsible for
			 10 to 15 percent of peak electric demand, so mitigating the urban heat island
			 effect will improve the reliability of the power grid by reducing peak
			 demand.
			(8)Urban heat island
			 temperatures can be lowered by increasing tree canopy and by using paving and
			 roofing materials with higher solar reflectivity.
			(9)Many metropolitan regions that include
			 substantial Federal property, including the National Capital Region, fail to
			 meet air quality standards for ozone.
			3.Heat island
			 reduction plans for Federal properties and facilities
			(a)In
			 generalNot later than April
			 1, 2012, each Federal department or agency shall develop a heat island
			 reduction plan for all Federal property and facilities that are—
				(1)under the
			 possession or control of such department or agency; and
				(2)located in an area that is designated under
			 section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)) as being in
			 nonattainment with respect to the national ambient air quality standards for
			 ozone.
				(b)ContentsEach
			 heat island reduction plan under this section shall include measures—
				(1)to maximize tree
			 cover on Federal property; and
				(2)to increase solar
			 reflectivity through techniques such as using roofs with high solar
			 reflectivity (cool roofs), vegetated roofs, and paving materials with higher
			 solar reflectivity.
				(c)Annual
			 reportNot later than one
			 year after the date of the enactment of this Act, and annually thereafter, the
			 Administrator of the General Services Administration shall submit to the
			 Committee on Oversight and Government Reform of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate a
			 report assessing the progress of Federal departments and agencies in developing
			 and implementing heat island reduction plans under this section.
			
